COURT OF CHANCERY
                                  OF THE
  SAM GLASSCOCK III
   VICE CHANCELLOR
                             STATE OF DELAWARE               COURT OF CHANCERY COURTHOUSE
                                                                      34 THE CIRCLE
                                                               GEORGETOWN, DELAWARE 19947



                                      July 14, 2022


   Richard P. Rollo, Esq.                     Ms. Laura Tyler Perryman
   Kevin M. Gallagher, Esq.                   1521 Alton Rd., Suite 417
   Travis S. Hunter, Esq.                     Miami Beach, FL 33139
   Nicole M. Henry, Esq.
   Richards, Layton & Finger, P.A.
   One Rodney Square
   920 North King Street
   Wilmington, Delaware 19801


               RE:    Stimwave Technologies Incorporated v. Laura Tyler
                      Perryman, et al., C.A. No. 2019-1003-SG

Dear Counsel and Ms. Perryman:

      This matter at its inception involved in part the Plaintiff’s motion for a

Temporary Restraining Order.1      A hearing on that motion was scheduled for

December 19, 2019. 2 The need for the hearing was obviated by the Defendants,

including Laura Perryman, consenting to entry of a Status Quo Order, 3 which (as

amended)4 continues to govern this matter. The Status Quo Order (the “Order”) is




      1
        See Mot. for TRO, Dkt. No. 3.
      2
        See Letter to Counsel and Litigants – TRO Hr’g Scheduled, Dkt. No. 11.
      3
        See Status Quo Order, Dkt. No. 21.
      4
        See Am. Status Quo Order, Dkt. No. 82 [hereinafter “Order”].
attached to this Letter Opinion. The litigants did not seek a preliminary injunctive

relief hearing to supplement the Order, but were content to proceed to final relief.5

Via the Order, the parties retained the right to seek amendments to the Order. 6

      Ms. Perryman, now pro se, filed an “Emergency Motion to Lift & Vacate the

Status Quo Order” on March 29, 2022. 7 I denied that motion, instead staying the

matter pending resolution of a purported criminal investigation of Ms. Perryman,8

which according to the Plaintiff was stymieing efforts to depose Ms. Perryman.9

However, I offered to proceed to an evidentiary hearing to reconsider the Order,

during pendency of the stay, should Ms. Perryman request such a hearing by June

16, 2022. 10

      Instead, Ms. Perryman informed me that she intended to proceed to appellate

review. 11 I declined to certify the matter, as explained in my Letter Opinion of June

9th. 12 In any event, Ms. Perryman did not file an interlocutory appeal. She has now




      5
        See, e.g., Stipulation and Order Governing Case Schedule, Dkt. No. 172
(scheduling trial rather than a preliminary injunction hearing).
      6
        Order ¶ 13.
      7
        Emergency Mot. to Lift & Vacate the Status Quo Order, Dkt. No. 455.
      8
        See Tr. of 5.4.22 Telephonic Rulings of the Ct., Dkt. No. 488.
      9
        See Mot. to Stay or for Adverse Inference, Dkt. No. 450.
      10
         Letter Op. and Order, Dkt. No. 492.
      11
         Letter dated June 14, 2022 from Def. Regarding Resp. to Letter Op., Dkt.
No. 493.
      12
         Letter Op. and Order, Dkt. No. 492.
                                           2
filed what she styles an “Ex Parte Motion to Vacate the Status Quo Order.” 13 The

matter is fully briefed, and I address it here. 14

       Ms. Perryman notes that the Plaintiff is now in bankruptcy,15 but does not

explain how that circumstance makes the Order offensive to equity. She does argue,

however, that the bankruptcy is part of a conspiracy to “cheat the equity holders,”16

and that Ms. Perryman must have the ability to “expose” the conspiracy and other

wrongdoing to “the DOJ, OIG, SEC and FDA,” as well as the Bankruptcy Court.17

Ms. Perryman wishes to be able to “testify” to the DOJ and other regulatory bodies

concerning the conspiracy, as well as additional alleged wrongdoing, including

knowing manufacturing by the Plaintiff of defective products and Medicare fraud.18

       I have carefully reviewed the Order in light of Ms. Perryman’s allegations.

The Order provides, with respect to Ms. Perryman:

              1) She shall not act on behalf of Stimwave, other than as a director;
              2) She shall not obstruct company operations;
              3) She shall not communicate that she controls or has the authority to
              speak for Stimwave or its subsidiaries;
              4) She shall not enter Stimwave property without permission;
              5) She shall not assert rights in property removed from and owned by
              Stimwave;

       13
         Def. Perryman’s Ex Parte Mot. to Vacate the Status Quo Order, Dkt. No.
497 [hereinafter “Perryman Mot.”].
      14
         To the extent Ms. Perryman’s reply briefing asserts new grounds in
support of her motion, those grounds are waived, and I do not address them here.
      15
         Id. at 1.
      16
         Id. at 2.
      17
         Id. at 2–3.
      18
         Id. at 8–12.
                                         3
                6) She shall not assert control over certain intellectual property;
                7) She shall not destroy Stimwave information;
                8) She shall not access or control Stimwave electronic information;
                9) She shall yield control of the email domain and server to Stimwave;
                10) She shall refrain from accessing the Stimwave bank accounts, credit
                cards and payment systems;
                11) She shall use reasonable best efforts to assist Stimwave in regaining
                access to its bank accounts, credit cards and payment systems; and
                12) She shall assist Stimwave’s compliance with a specific loan
                security agreement.19

       Nothing in Ms. Perryman’s current motion suggests that circumstances have

changed such that the Order should be revoked in its entirety, the relief she seeks, or

that the Order should even be modified, pending resolution of this matter. I note that

I lifted the stay of this action by order of July 7, 2022, 20 and the matter shall proceed

to trial.

       More to the point, the relief Ms. Perryman seeks—lifting the Order so that she

may report to and testify before the Department of Justice, the Bankruptcy Court,

and other regulatory bodies—is not necessary by the Order’s own terms. For clarity,

I find here that actions consistent with the preceding sentence are not a violation of

any terms of the Order, and will not result in a finding of contempt of the Order. To

the (unstated) extent that Ms. Perryman is concerned that reporting of accurate facts

to, or testimony before, the DOJ, the courts or any regulatory body may violate the




       19
            See generally Order.
       20
            Letter Order, Dkt. No. 504.
                                             4
directive in the Order that she not “obstruct” Stimwave’s operations, such reporting

or testimony is not obstruction and is not prohibited by the Order.

      Accordingly, Ms. Perryman’s motion is DENIED. To the extent anything in

this Letter Opinion requires an Order to take effect, IT IS SO ORDERED.



                                       Sincerely,


                                       /s/ Sam Glasscock
                                       Vice Chancellor Glasscock III




                                         5
    IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 STIMWAVE TECHNOLOGIES                        )
 INCORPORATED, a Delaware                     )
 corporation,                                 )
                                              )
                                 Plaintiff,   )
                                              )
        v.                                    )    C.A. No. 2019-1003-SG
                                              )
 LAURA TYLER PERRYMAN, GARY                   )
 PERRYMAN, MICRON DEVICES                     )
 LLC, a Delaware limited liability            )
 company, and STIMGUARD MEDICAL               )
 CORPORATION, a Delaware                      )
 corporation,                                 )
                                              )
                          Defendants.         )


                       AMENDED STATUS QUO ORDER 21

       WHEREAS, on December 16, 2019, plaintiff Stimwave Technologies

Incorporated (“Plaintiff” or the “Company”) filed a Verified Complaint against

defendants Laura Tyler Perryman, Gary Perryman, Micron Devices LLC and

Stimguard Medical Corporation (collectively, the “Defendants” and together with

the Plaintiff, the “Parties”);



       21
         The title “Status Quo Order” is being used solely for convenience and shall
not be used to construe or interpret any provision hereof, including the scope of the
restraints imposed hereby on the Defendants and those acting under their direction,
nor shall it be used to suggest or imply the imposition of any restraints upon the
Company.
      WHEREAS, on December 16, 2019, Plaintiff filed a Motion for Temporary

Restraining Order (the “Motion”) against Defendants;

      WHEREAS, on December 17, 2019, the Court scheduled a hearing on the

Motion for December 19, 2019, at 4:00 p.m. in Georgetown, Delaware;

      WHEREAS, the Court heard the Parties on the Motion as scheduled on

December 19, 2019; and

      WHEREAS, the Parties agree to this Status Quo Order, which will remain in

effect until the above-captioned action is dismissed or fully resolved by the Court,

or the Status Quo Order is modified by the Court;

      IT IS HEREBY ORDERED, this 5th day of February, 2020, that:

         1. Defendants, and anyone acting at their direction, will not, unless

            otherwise requested in writing by the Company, take any action on

            behalf of StimQ Medical LLC, the Company or any subsidiary thereof,

            including, without limitation, Stimwave LLC, Stimwave Limited,

            Stimwave Medical PTY LTD, Freedom Neuromodulation LLC,

            Stimwave Freedom Neuro LLC, Freedom Neuro Cooperatief U.A.,

            Freedom Neuro B.V., and StimRelieve LLC (each a “Subsidiary” and

            collectively, the “Subsidiaries”), beyond the scope of Laura Tyler

            Perryman’s or Gary Perryman’s authority as directors of the Company


                                         2
   (for so long as they are directors of the Company).

2. Defendants, and anyone acting at their direction, will not obstruct the

   operations of StimQ Medical LLC, the Company or any subsidiary

   thereof beyond the scope of Laura Tyler Perryman’s or Gary

   Perryman’s authority as directors of the Company (for so long as they

   are directors of the Company).

3. Defendants, and anyone acting at their direction, will not contact the

   employees, investors, suppliers, vendors, distributors, or other partners

   or counterparties (including landlords) of StimQ Medical LLC, the

   Company or any subsidiary thereof, or any governmental body,

   regulatory or administrative agency, non-governmental organization, or

   any other agency, association, organization, society or similar group

   (including   any   professional   organization)    (including,   without

   limitation, the American Medical Association, ASIPP, NANS or similar

   professional societies), convey that: (i) Defendants have the authority

   to speak for StimQ Medical LLC, the Company or any subsidiary

   thereof; or (ii) are otherwise in control of StimQ Medical LLC, the

   Company or any subsidiary thereof, or make any statements

   purportedly in the name of or on behalf of StimQ Medical LLC, the


                                3
   Company or any subsidiary thereof, without the prior written consent

   of the Board of Directors of the Company (the “Board”) or any duly

   empowered committee thereof (any such committee, a “Committee”),

   which consent may be granted or withheld at the sole discretion of the

   Board or such Committee.

4. Defendants, and anyone acting at their direction, will not enter the

   Company premises without the prior written consent of the Board or

   any duly empowered Committee, which consent may be granted or

   withheld at the sole discretion of the Board or such Committee.

5. Defendants, and anyone acting at their direction, will not assert rights

   to or control over the items removed by Defendants and persons acting

   under their direction from the Company’s premises on December 14,

   2019, other than such items that are documented by Defendants to be

   personal effects that are not used in the business of the Company.

   Promptly after the entry of this Order, the Parties shall meet and confer

   to establish a process to resolve issues relating to the ownership and

   control of all such items.

6. Defendants, and anyone acting at their direction, will not assert control

   over the intellectual property listed in the Patent Assignment, dated


                                4
   November 6, 2018, between Micron Devices LLC and the Company

   (the “Patent Assignment”). The Company will use reasonable best

   efforts to prosecute the patent applications associated with the Patent

   Assignment and will coordinate with Defendants regarding the manner

  of such prosecution.

7. Defendants, and anyone acting at their direction, will not delete,

  destroy, modify, encrypt, or otherwise take action that could affect or

  impede the Company’s accessibility to any electronic or other

  information, documents, communications, systems, databases or other

  materials or items on the stimwave.com domain or, if maintained by

  Defendants, e-mail server or the items removed from the Company’s

  premises on December 14, 2019, and any copies, duplicates, or other

  reproductions thereof.

8. Defendants, and anyone acting at their direction, will not access,

  without the prior written consent of the Board or any duly empowered

  Committee (which consent may be granted or withheld at the sole

  discretion of the Board or such Committee), and shall not exercise

  administrative control over, any of the servers, databases, information

  technology systems, software platforms or programs, or similar


                               5
   electronic storage devices, programs, platforms or systems of StimQ

   Medical LLC, the Company or any subsidiary thereof and the Company

   shall be entitled to terminate any such administrative control possessed

   by Defendants.

9. Within two calendar days of entry of this Order, Defendants shall cause

   the stimwave.com domain and e-mail server and any and all related

   electronic or other information, documents, communications, systems,

   databases, or other materials or items and any copies, duplicates, or

   other reproductions thereof to be redirected to the Office 365 email

   server of the Company. The Company shall at all times ensure that

   Defendant Laura Tyler Perryman shall have user access, but not

   administrative access or control, to her laura@stimwave.com.

10.Defendants, and anyone acting at their direction will refrain from

   accessing all bank accounts of StimQ Medical LLC, the Company or

   any subsidiary thereof, all credit cards (or other means of credit or

   payment) held in the name of StimQ Medical LLC, the Company or

   any subsidiary thereof or paid directly by StimQ Medical LLC, the

   Company or any subsidiary thereof, the ADP payroll system StimQ

   Medical LLC, the Company or any subsidiary thereof, the Expensify


                               6
   system used by StimQ Medical LLC, the Company or any subsidiary

   thereof, the MasterControl document management system, the

   DocuSign system used by StimQ Medical LLC, the Company or any

   subsidiary thereof, and all other systems of operations or controls used

   by StimQ Medical LLC, the Company or any subsidiary thereof;

   provided that Defendants shall be permitted to take an extraction copy

   of data and other materials from the Company’s MasterControl

   document system (it being acknowledged and agreed that all such data

   and materials shall remain completely and fully intact and otherwise

   undisturbed on the Company’s MasterControl document management

   system, without any modification, alteration or other change), such

   extraction copy process to be conducted by Master Control Inc. on or

   before 5:00 p.m. (EST) on January 15, 2019, at which time such right

   shall cease. The Company shall take no efforts to impede the transfer

   of such data or use of such system by the Defendants during such period

   for such purpose or otherwise instruct Master Control Inc. not to

   complete such copying process.

11.Within two business days of entry of this Order, Defendants shall (i)

   use reasonable best efforts to assist Regina Groves (and, at the


                               7
reasonable request of the Company, any other officer of the Company)

in obtaining independent rights and access (including, without

limitation, login credentials, administrator authority or similar rights or

privileges of access and use) to all bank accounts of StimQ Medical

LLC, the Company or any subsidiary thereof, all credit cards (or other

means of credit or payment) held in the name of StimQ Medical LLC,

the Company or any subsidiary thereof or paid directly by StimQ

Medical LLC, the Company or any subsidiary thereof, the ADP payroll

system of StimQ Medical LLC, the Company or any subsidiary thereof,

the Expensify system used by StimQ Medical LLC, the Company or

any subsidiary thereof, the Company’s MasterControl document

management system, the DocuSign system used by StimQ Medical

LLC, the Company or any subsidiary thereof s, and all other systems of

operations or controls used by StimQ Medical LLC, the Company or

any subsidiary thereof on or prior to the date hereof, (ii) use reasonable

best efforts to ensure that all of the foregoing have been duly and

properly transferred to StimQ Medical LLC, the Company or any

subsidiary thereof, as applicable, (iii) not interfere with or obstruct any

efforts on the part of StimQ Medical LLC, the Company or any


                              8
   subsidiary thereof, as applicable, to gain access or control to any of the

   foregoing, and (iv) relinquish all control of and access to such bank

   accounts, credit cards, and systems. Within two business days after

   independent control of the foregoing accounts, systems and controls has

   been delivered to it, the Company will use its reasonable best efforts to

   ensure that none of the services identified in this paragraph will be

   billed to the Defendants’ credit cards or bank accounts.

12.Promptly (but in no event more than 24 hours) after a request in writing

   made by StimQ Medical LLC, the Company or any subsidiary thereof,

   Defendants shall use their reasonable best efforts to execute and deliver

   all agreements, documents and other instruments, and make or cause to

   be made all filings, as StimQ Medical LLC, the Company or any

   subsidiary thereof (acting with the consent of the Company) requests

   that are necessary for the Company to be compliant with the Perfection

   Certificate to the Loan Security Agreement, dated as of May 13, 2019

   (the “Perfection Certificate”), by and between Kennedy Lewis

   Investment Management LLC and the Company, and otherwise use

   reasonable best efforts to ensure that the matters certified therein are

   true and correct.


                                9
13.The Parties reserve their rights to move the Court to amend this Status

   Quo Order, including, but not limited to amendments necessary to

   ensure compliance with the Status Quo Order and amendments

   necessary to incorporate further relief as reserved by the Parties.

   Nothing in this Order implies a judicial determination of ownership or

   control of any particular entity by any particular party.


                                     /s/Sam Glasscock III
                                     The Honorable Sam Glasscock III




                                10